Title: To Benjamin Franklin from Francis Coffyn, 29 July 1780
From: Coffyn, Francis
To: Franklin, Benjamin


Hond Sir.Dunkerque 29. July 1780.
Agreable to The unfortunate Captain Conynghams request, I have The honour to enclose a Copy of a letter I received from him dated Mill prison the 10th. inst, The general protection your Excellency chearfully grants to those who suffer by the calamities of The warr, and the particular attachment, you have allways profess’d, for The man who now claims your Excellency’s assistance, render all recommendation in his behalf needless; Therefor I shall only add, That if I can be instrumental in the execution of The acts of benevolence, your Excellency will readely bestow on him, nothing shall be wanting on my part to alleviate his distress, and to convince your Excellency of the profound respect with which I have the honour to remain Your Excellencys most obedt. & most devoted humble Servant
Frans. Coffyn
